Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement"), made as of November 3, 2016, between
PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation (the "Company") and
Dr. Graham G. Miao ("Executive").

WITNESSETH

:



WHEREAS, Executive currently serves as the President and Chief Financial Officer
of the Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement to set
out the terms and conditions for the continued employment relationship of
Executive with the Company.

NOW, THEREFORE, intending to be legally bound hereby, the Company hereby agrees
to continue to employ Executive, and Executive hereby agrees to continue to be
employed by the Company, upon the following terms and conditions:

1.     Term.

Subject to the terms and provisions of this Agreement, this Agreement shall
commence as of the date hereof (the "Effective Date") and shall continue until
the third anniversary of the Effective Date; provided, however, on such third
anniversary of the Effective Date and on each annual anniversary of the
Effective Date thereafter (such third anniversary date and each annual
anniversary thereafter, being a "Renewal Date"), this Agreement shall be deemed
to be automatically extended, upon the same terms and conditions, for successive
periods of one (1) year each, unless the Company or Executive gives written
notice to the other party of its intention not to renew this Agreement not less
than three (3) months prior to the applicable Renewal Date. The period during
which this Agreement is in effect and Executive is employed by the Company
hereunder is hereinafter referred to as the "Term."

2.     Title, Duties and Responsibilities.

Upon the terms and subject to the conditions herein contained, the Company shall
continue to employ Executive as the President and Chief Financial Officer of the
Company, reporting to the Chief Executive Officer of the Company, and Executive
hereby accepts such continued employment. Subject to the appointment of an
additional independent director to the Board of Directors of the Company (the
"Board") following the Effective Date, the Company shall cause the Board to
promptly appoint Executive to the Board. Thereafter, during the Term, Executive
shall continue to serve as a member of the Board, subject to the shareholders'
election of Executive to the Board. During the Term, the Company shall cause
Executive to be nominated for election to the Board at each meeting of the
shareholders of the Company where the election of the members of the Board is
included in the purposes of such meeting unless Executive has otherwise notified
the Company that he does not intend to stand for re-election to the Board.
Executive shall not receive any additional compensation for services as a member
of the Board. Executive shall, if requested by the Board, also serve as an
officer or director of any affiliate of the Company for no additional
compensation.

--------------------------------------------------------------------------------



Executive shall render such services and perform such duties commensurate with
his positions as may be reasonably assigned to him from time to time by the
Chief Executive Officer of the Company. Excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote
Executive's full business time and best efforts to the performance of
Executive's duties hereunder and to the business and affairs of the Company.
Notwithstanding the foregoing, Executive shall be permitted to, with the prior
written consent of the Board (which consent shall not be unreasonably withheld),
serve on up to two (2) outside boards, so long as such activities, in the
aggregate, do not interfere with Executive's duties for the Company.

3.     Compensation and Benefits.

Executive's annual base salary shall continue to be $501,000.00 per year ("Base
Salary"). The Base Salary shall be payable in accordance with the Company's
normal payroll practices. The Base Salary may be increased annually by the Board
or the Compensation Committee of the Board (the "Compensation Committee"), in
its sole discretion, and all references in this Agreement to Base Salary shall
include any such increase. The Base Salary may not be decreased during the Term.

In consideration of Executive entering into this Agreement and as an inducement
for Executive to accept employment with the Company, Executive shall be eligible
to receive a sign-on bonus (the "Sign-on Bonus") in an amount equal to $100,000,
if the following performance milestones (the "Performance Milestones") are
achieved in calendar year 2016, as determined by the Board or the Compensation
Committee, in its sole discretion: (i) achieve the objectives related to the
operational restructuring resulting in a flattening management structure and the
achievement of a sales force realignment that reduces and streamlines the two
separate Company sales into one integrated sales force, (ii) ensure compliance
with the Company's debt covenants in August and October 2016, and (iii) regain
compliance with NASDAQ's listing requirements prior to the expiration of the
grace period. If the Performance Milestones are achieved, the Sign-on Bonus
shall be paid to Executive in a cash lump sum as soon as administratively
practicable after the Board or the Compensation Committee certifies achievement,
but not later than by December 31, 2016.

With respect to each calendar year that ends during the Term, commencing with
calendar year 2016, Executive shall be eligible to receive an annual cash bonus,
which shall be payable based on the extent to which, in the discretion of the
Compensation Committee, Executive achieves specific and measurable performance
objectives established by the Compensation Committee in consultation with
Executive. Commencing with calendar year 2017 and each calendar year thereafter
during the Term, the performance objectives for Executive's annual cash bonus
shall be established by the Compensation Committee in consultation with
Executive within the first ninety (90) days of the calendar year to which the
bonus relates. Executive's target annual cash bonus (the "Target Bonus") shall
be equal to 60% of his Base Salary, which for the avoidance of doubt, for 2016
shall be Base Salary not pro-rated to reflect his partial year of service. The
exact

2

--------------------------------------------------------------------------------



amount of the bonus payable to Executive for any calendar year during the Term
shall be determined by the Board or the Compensation Committee, in its sole
discretion, and may be less than or greater than the Target Bonus; provided,
that, in no event shall the bonus payable to Executive for any calendar year
during the Term be greater than 200% of the Target Bonus. Except as otherwise
provided in this Agreement, Executive must remain employed with the Company
through the end of a calendar year in order to be eligible to receive an annual
cash bonus for such calendar year. Any annual cash bonus earned by Executive
shall be payable as soon as practicable after the end of the applicable calendar
year but not later than March 15 after the end of such calendar year.

In consideration of Executive entering into this Agreement, as soon as
practicable following the Effective Date, the Company shall grant to Executive
options ("Options") to purchase 95,000 shares of common stock, par value $0.01,
of the Company (the "Common Stock"), and 65,500 restricted stock units ("RSUs").
The Options and RSUs shall be granted under the Amended and Restated Pernix
Therapeutics Holdings, Inc. 2015 Omnibus Incentive Plan (the "2015 Plan") and/or
the Amended and Restated Pernix Therapeutics Holdings, Inc. 2009 Stock Incentive
Plan (the "2009 Plan"), as determined by the Board or the Compensation
Committee, in its sole discretion, pursuant to award agreements in the forms
attached hereto as Exhibits B and C, as applicable, which award agreements shall
provide that vesting for the Options and RSUs shall be 1/3 per year, commencing
on each anniversary of July 26, 2016.

With respect to each calendar year that ends during the Term, commencing with
calendar year 2017, Executive shall be eligible to receive annual equity awards
based on the Company's and Executive's actual performance, as determined by the
Board or the Compensation Committee, in its sole discretion. Each such equity
award granted to Executive hereunder shall be subject to the terms and
conditions of the incentive plan pursuant to which it is granted and such other
terms and conditions as are established by the Compensation Committee and set
forth in an award agreement evidencing the grant of such equity award.

During the Term, Executive shall be eligible to participate in all employee
benefit plans, practices and programs maintained by the Company, as in effect
from time to time, on a basis which is no less favorable than is provided to
other senior executives of the Company, to the extent consistent with applicable
law and the terms of the applicable employee benefit plans, practices and
programs. The Company reserves the right to amend or cancel any employee benefit
plan, practice or program at any time in its sole discretion, subject to the
terms of such employee benefit plan, practice or program and applicable law.
Executive shall be entitled to four (4) weeks of paid vacation, in addition to
any Company holidays, subject to reasonable business expectations. Executive's
paid vacation entitlement shall be pro-rated in calendar year 2016, based on the
number of days in calendar year 2016 from and after the date on which
Executive's employment with the Company commenced compared to the total number
of days in calendar year 2016. Executive shall be entitled to carry forward up
to ten (10) accrued but unused vacation days from calendar year to calendar year
during the Term. The Company shall reimburse Executive for all reasonable
expenses properly incurred by Executive in the discharge of his duties hereunder
upon production of evidence therefor in accordance with the Company's then
current policy.

3

--------------------------------------------------------------------------------



4.     Termination of Employment.

The employment of Executive hereunder may be terminated by the Company with or
without Cause (as defined below) or by Executive with or without Good Reason (as
defined below). The Company's decision not to renew this Agreement shall be
deemed to be a termination of this Agreement without Cause, in which case
Executive's employment shall automatically terminate on the last day of the
Term. Executive's employment shall terminate automatically if Executive dies. If
the Company determines in good faith that the Disability (as defined below) of
Executive has occurred, it may give to Executive written notice of the
termination of Executive's employment as a result of such Disability. In such
event, Executive's employment with the Company shall terminate effective on the
30th day after receipt of such notice by Executive, provided that, within the
thirty (30) days after such receipt, Executive shall not have returned to full-
time performance of Executive's duties. Upon termination of Executive's
employment hereunder for any reason, Executive shall be deemed to have resigned
from all positions that Executive holds as an officer or member of the board of
directors (or a committee thereof) of the Company or any of its affiliates.

"Cause" shall mean (i) Executive's gross negligence or willful misconduct in the
performance of his duties to the Company that he knows violates applicable law
or that causes the Company or any subsidiary thereof to violate applicable law
and that, in either case, as reasonably determined, causes material harm to the
reputation, goodwill or business operations of the Company; (ii) Executive's
willful violation of a material policy of the Company to which Executive is
bound; (iii) Executive's commission of fraud or embezzlement with respect to the
Company; (iv) Executive's conviction of, or plea of guilty or nolo contendere
to, a felony (other than traffic offenses); and (v) a willful material breach by
Executive of this Agreement.  For purposes of the definition of Cause, no act or
failure to act on the part of Executive shall be considered "willful" unless it
is done, or omitted to be done, by Executive in bad faith or without reasonable
belief that his action or omission was in the best interests of the Company. 
Termination of Executive's employment shall not be deemed to be for Cause unless
and until the Company delivers to Executive a written notice detailing the
specific acts that serve as the basis for the termination for Cause, within
thirty (30) days of the Company becoming aware of such acts, and Executive fails
to cure such acts within a period of thirty (30) days of receipt of the notice
of termination. 

"Good Reason" shall mean, without Executive's prior written consent, (i) a
material diminution in Executive's duties, authority or responsibilities, (ii) a
material reduction in Executive's Base Salary or Target Bonus opportunity, (iii)
a relocation of Executive to offices of the Company that are more than fifty
(50) miles from the Company's offices in Morristown, NJ, (iv) a material change
in reporting so that Executive no longer reports directly to the Board or the
Chief Executive Officer of the Company, or (v) any action or inaction that
constitutes a material breach of this Agreement by the Company. In order to
invoke a termination for Good Reason, Executive must deliver a written notice of
the grounds for such termination within ninety (90) days of the initial
existence of the event

4

--------------------------------------------------------------------------------



giving rise to Good Reason and the Company shall have thirty (30) days to cure
the circumstances. In order to terminate his employment, if at all, for Good
Reason, Executive must terminate employment within sixty (60) days following the
end of the cure period if the circumstances giving rise to Good Reason have not
been cured.

"Disability" shall mean Executive is "Disabled" within the meaning of section
409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the "Code"), or
a successor provision.

5.     Compensation Upon Termination of Employment.

Termination by the Company for Cause or Resignation by Executive Without Good
Reason

. If Executive's employment is terminated by the Company for Cause or by
Executive without Good Reason, the Company shall provide the following (referred
to in this Agreement as the "Accrued Obligations") to Executive (i) Executive's
Base Salary, vacation and other cash entitlements accrued through the date of
termination shall be paid to Executive in a lump sum of cash on the first
regularly scheduled payroll date that is at least ten (10) days from the date of
termination to the extent theretofore unpaid, (ii) any earned but unpaid annual
bonus for the calendar year preceding the calendar year of termination shall be
paid to Executive in a lump sum of cash on the date that annual bonuses are paid
to similarly situated executives, but in no event later than March 15 of the
calendar year in which the date of termination occurs; (iii) any amounts owing
to Executive for reimbursements of expenses properly incurred by Executive prior
to the date of his termination of employment and which are reimbursable in
accordance with Section 3(f) above shall be payable in accordance with the
Company's expense reimbursement policy in a lump sum of cash on the first
regularly scheduled payroll date that is at least ten (10) days from the date of
termination to the extent theretofore unpaid; (iv) the amount of any
compensation previously deferred by Executive shall be paid to Executive in
accordance with the terms of the applicable deferred compensation plan to the
extent theretofore unpaid and (v) amounts that are vested benefits or that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any other contract or agreement with the Company at or subsequent
to the date of termination, payable in accordance with such plan, policy,
practice or program or contract or agreement, and the Company shall have no
other severance obligations with respect to Executive under this Agreement.



Termination by the Company Without Cause or Non-Renewal or Resignation by
Executive With Good Reason

. Except as provided in Section 5(c) below, if Executive's employment is
terminated by the Company without Cause (other than as a result of Executive's
death or Disability), on account of non-renewal of this Agreement by the
Company, or if Executive resigns with Good Reason, Executive shall be entitled
to receive the Accrued Obligations, which shall be payable as provided in
Section 5(a) hereof, and, subject to his execution and non-revocation of the
release described in Section 5(e) below and his compliance with the restrictive
covenants in Section 8 hereof, Executive shall be entitled to receive the
following:



5

--------------------------------------------------------------------------------



An amount equal to the sum of (i) 100% of Executive's annual Base Salary in
effect at the time of his termination of employment (prior to taking into
account any reduction that results from a termination on account of Good Reason)
and (ii) 100% of the Target Bonus (prior to taking into account any reduction
that results from a termination on account of Good Reason), less all applicable
payroll deductions, paid in substantially equal installments in accordance with
the Company's normal payroll practices over the twelve (12) month period
following Executive's termination date, commencing on the first payroll date
that occurs on or after the Release Effective Date (as defined below), but in
any event within sixty (60) days following Executive's termination date,
provided that the initial payment will include a catch-up payment to cover the
period between Executive's termination date and the date of such first payment
and the remaining amounts shall be paid over the remainder of such twelve (12)
month period;

a cash payment in an amount equal to the annual cash bonus, if any, that
Executive would have earned in respect of the calendar year of his termination
of employment based on the achievement of the applicable performance objectives
for such year, multiplied by a fraction, the numerator of which is the number of
days during which Executive was employed by the Company in the calendar year of
his termination of employment and the denominator of which is three hundred
sixty-five (365), which payment shall be made in a lump sum, less all applicable
payroll deductions, on the date that annual bonuses are paid to similarly
situated executives, but in no event later than March 15 of the calendar year
following the calendar year of Executive's termination of employment;

all outstanding, unvested equity awards held by Executive on the date his
employment terminates shall become fully vested as of such date, and each
outstanding stock option held by Executive on such date shall remain exercisable
until the earlier of the original expiration date of such stock option and the
six (6) month anniversary of Executive's termination of employment; and

provided Executive and his eligible dependents timely and properly elect to
continue health care coverage under the Consolidated Omnibus Reconciliation Act
of 1985 ("COBRA"), Executive and such eligible dependents shall be entitled to
continue to participate in such basic medical, dental, vision and prescription
drug benefits as in effect from time to time, on the same terms and conditions
as applicable to active senior executives of the Company, and the Company shall
reimburse Executive an amount equal to 150% of the monthly COBRA premium paid by
Executive for him and his eligible dependents, for twelve (12) months or, if
earlier, until the date Executive becomes eligible to receive coverage from
another employer or is otherwise no longer eligible to receive COBRA
continuation coverage, which reimbursements shall be paid to Executive on each
Company payroll date that occurs after the monthly premium is due and such
reimbursements shall commence on the first payroll date that occurs on or after
the Release Effective Date, but in any event within sixty (60) days following
Executive's termination date, provided that the initial payment will include a
catch-up payment to cover the period between Executive's termination date and
the date of such first payment and the remaining amounts shall be paid over the
remainder of such twelve (12) month period.

For the avoidance of doubt, the amounts paid under this Section 5(b) are in lieu
of payment to Executive under any other severance agreement, plan, policy,
practice or program of the Company.

6

--------------------------------------------------------------------------------



Termination by the Company Without Cause or Non-Renewal or Resignation by
Executive With Good Reason Following a Change in Control

. If Executive's employment is terminated by the Company without Cause (other
than as a result of Executive's death or Disability), on account of non-renewal
of this Agreement by the Company, or if Executive resigns with Good Reason, in
any such case, within six (6) months prior to or on, or twenty-four (24) months
following, a Change in Control (defined below), Executive shall be entitled to
receive the Accrued Obligations, which shall be payable as provided in Section
5(a) hereof, and, subject to his execution and non-revocation of the release
described in Section 5(e) below and his compliance with the restrictive
covenants in Section 8 hereof, Executive shall be entitled to receive the
following:



an amount equal to the sum of (i) 200% of Executive's annual Base Salary in
effect at the time of his termination of employment (prior to taking into
account any reduction that results from a termination on account of Good Reason)
and (ii) 200% of the Target Bonus (prior to taking into account any reduction
that results from a termination on account of Good Reason), less all applicable
payroll deductions, paid in a single lump sum cash payment on the first payroll
date that occurs on or after the Release Effective Date, but in any event within
sixty (60) days following Executive's termination date;

a cash payment in an amount equal to the Target Bonus multiplied by a fraction,
the numerator of which is the number of days during which Executive was employed
by the Company in the calendar year of his termination of employment and the
denominator of which is three hundred sixty-five (365), which payment shall be
made in a lump sum, less all applicable payroll deductions, on the date that
annual bonuses are paid to similarly situated executives, but in no event later
than March 15 of the calendar year following the calendar year of Executive's
termination of employment;

all outstanding, unvested equity awards held by Executive on the date his
employment terminates shall become fully vested as of such date, and each
outstanding stock option held by Executive on such date shall remain exercisable
until the earlier of the original expiration date of such stock option and the
six (6) month anniversary of Executive's termination of employment; and

provided Executive and his eligible dependents timely and properly elect to
continue health care coverage under COBRA, Executive and such eligible
dependents shall be entitled to continue to participate in such basic medical,
dental, vision and prescription drug benefits as in effect from time to time, on
the same terms and conditions as applicable to active senior executives of the
Company, and the Company shall reimburse Executive an amount equal to 150% of
the monthly COBRA premium paid by Executive for him and his eligible dependents,
for eighteen (18) months or, if earlier, until the date Executive becomes
eligible to receive coverage from another employer or is otherwise no longer
eligible to receive COBRA continuation coverage, which reimbursements shall be
paid to Executive on each Company payroll date that occurs after the monthly
premium is due and such reimbursements shall commence on the first payroll date
that occurs on or after the Release Effective Date, but in any event within
sixty (60) days following Executive's termination date, provided that the
initial payment will include a

7

--------------------------------------------------------------------------------



catch-up payment to cover the period between Executive's termination date and
the date of such first payment and the remaining amounts shall be paid over the
remainder of such eighteen (18) month period. In addition, within thirty (30)
days following the eighteen (18) month anniversary of the date of Executive's
termination of employment, so long as Executive is not then eligible to receive
coverage from another employer, the Company shall pay to Executive a lump sum
cash amount equal to the product of (x) six and (y) an amount equal to 150% of
the monthly COBRA premium that would be charged to a similarly situated former
senior executive of the Company.

For the avoidance of doubt, the amounts paid under this Section 5(c) are in lieu
of payment to Executive under any other severance agreement, plan, policy,
practice or program of the Company. Notwithstanding anything in Section 5(c)(i)
to the contrary, if the Change in Control does not constitute a change in
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of section
409A(a)(2)(A)(v) of the Code and its corresponding regulations (a "409A Change
in Control"), in the event that Executive is entitled to the amounts set forth
above in Section 5(c)(i) as a result of a termination of Executive's employment
on or within the twenty-four (24) month period following the date of the Change
in Control, and any portion of the severance benefit payable to Executive
pursuant to Section 5(b)(i) is deemed to constitute deferred compensation
subject to the requirements of section 409A of the Code at the time of
Executive's termination, such portion that constitutes deferred compensation
shall reduce the amount that is paid in a lump sum as provided above and such
deferred compensation portion shall instead be paid in substantially equal
installments over the installment period as described in Section 5(b)(i). In the
event that Executive is entitled to the amounts set forth in Section 5(c)(i) as
a result of Executive's termination of employment prior to a Change in Control
and a Change in Control occurs within six (6) months following Executive's date
of termination, Executive shall receive the amounts set forth in this Section
5(c), less any severance compensation paid to Executive in connection with
Section 5(b), paid in the same form and time as provided in Section 5(c), except
that the amounts payable pursuant to Section 5(c)(i) shall be paid in a lump
sum, within ten (10) days after the date of the Change in Control; provided,
that if the Change in Control does not constitute a 409A Change in Control and
any portion of the severance benefit payable to Executive under Section 5(b)(i)
is deemed to constitute deferred compensation subject to the requirements of
section 409A of the Code such deferred compensation portion shall not be paid in
a lump sum, but instead such deferred compensation portion shall continue to be
paid in substantially equal installments over the remainder of the installment
period described in Section 5(b)(i).

Death or Disability

. If Executive's employment is terminated by reason of Executive's death or
Disability, the Company shall provide the Accrued Obligations to Executive or
his estate or beneficiaries, as applicable, and (i) in the event of death,
Executive's beneficiaries shall be entitled to receive any Company life
insurance benefits in which he was covered at the time of his death or (ii) in
the event of Disability, Executive shall be entitled to receive any disability
benefits under any applicable long-term disability plan of the Company which
covers Executive.



8

--------------------------------------------------------------------------------



Release

. Executive agrees that, as a condition to receiving the severance payments and
benefits set forth in Section 5(b) or Section 5(c), as applicable, Executive
will execute a release of claims substantially in the form of the release
attached hereto as
Exhibit A
. Within two (2) business days of Executive's date of termination, the Company
shall deliver to Executive the release for Executive to execute. Executive will
forfeit all rights to the severance payments and benefits set forth in Section
5(b) or Section 5(c), as applicable, unless, within fifty (50) days of delivery
of the release by the Company to Executive, Executive executes and delivers the
release to the Company and such release has become irrevocable by virtue of the
expiration of the revocation period without the release having been revoked (the
first such date, the "Release Effective Date"). The Company's obligation to pay
the severance payments and benefits set forth in Section 5(b) or Section 5(c),
as applicable, is subject to the occurrence of the Release Effective Date, and
if the Release Effective Date does not occur, then the Company shall have no
obligation to pay such severance payments and benefits.



Definition of Change in Control

. For purposes of this Agreement and, except to the extent as would result in a
violation of Code Section 409A, a "Change in Control" shall be deemed to occur
if and when the first of the following occurs: (i) the acquisition (other than
from the Company), by any person (as such term is defined in Section 13(c) or
14(d) of the Securities Exchange Act of 1934, as amended, including the rules
and regulations promulgated thereunder and any successor thereto (the "Exchange
Act")) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of the combined voting
power of the Company's then outstanding voting securities; (ii) the individuals
who, as of the date hereof, are members of the Board (the "Incumbent Board"),
cease for any reason to constitute at least a majority of the Board, unless the
election, or nomination for election by the Company's shareholders, of any new
director was approved by a vote of at least a majority of the Incumbent Board,
and such new director shall be considered as a member of the Incumbent Board;
(iii) the closing of a merger or similar business combination (each, an
"Business Combination") involving the Company if (x) the shareholders of the
Company, immediately before such Business Combination, do not, as a result of
such Business Combination, own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the entity resulting from such Business Combination in substantially the same
proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such Business
Combination or (y) immediately following the Business Combination, the
individuals who comprised the Board immediately prior thereto do not constitute
at least a majority of the board of directors of the entity resulting from such
Business Combination (or, if the entity resulting from such Business Combination
is then a subsidiary, the ultimate parent thereof); or (iv) a complete
liquidation or dissolution of the Company or the closing of an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company. Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because fifty percent (50%) or more of the combined voting power
of the Company's then outstanding securities is acquired by (A) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained by the Company or any of its subsidiaries or (B) any corporation
which, immediately prior to such acquisition, is owned directly or indirectly by
the shareholders of the Company in the same proportion as their ownership of
shares in the Company immediately prior to such acquisition. In addition,
notwithstanding the foregoing, solely to the extent required by Section 409A of
the Code, a Change in Control shall be deemed to have occurred only if there
occurs a 409A Change in Control.



9

--------------------------------------------------------------------------------



6.     Section 280G.

Executive shall bear all expense of, and be solely responsible for, any excise
tax imposed by Section 4999 of the Code (such excise tax being the "Excise
Tax"); provided, however, that any payment or benefit received or to be received
by Executive, whether payable under the terms of this Agreement or any other
plan, arrangement or agreement with Company or an affiliate of Company
(collectively, the "Payments") that would constitute a "parachute payment"
within the meaning of Section 280G of the Code, shall be reduced to the extent
necessary so that no portion thereof shall be subject to the Excise Tax but only
if, by reason of such reduction, the net after-tax benefit received by Executive
shall exceed the net after-tax benefit that would be received by Executive if no
such reduction was made.

The "net after-tax benefit" shall mean (i) the Payments which Executive receives
or is then entitled to receive from the Company that would constitute "parachute
payments" within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income and employment taxes payable by Executive
with respect to the foregoing calculated at the highest marginal income tax rate
for each year in which the foregoing shall be paid to Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of Excise Tax
imposed with respect to the payments and benefits described in (b)(i) above.

All determinations under this Section 6 will be made by an accounting firm or
law firm (the "280G Firm") that is mutually agreed to by Executive and the
Company prior to a change in ownership or control of a corporation (within the
meaning of Treasury regulations under Section 280G of the Code). The 280G Firm
shall be required to evaluate the extent to which payments are exempt from
Section 280G of the Code as reasonable compensation for services rendered before
or after the Change in Control. All fees and expenses of the 280G Firm shall be
paid solely by the Company. The Company will direct the 280G Firm to submit any
determination it makes under this Section 6 and detailed supporting calculations
to both Executive and the Company as soon as reasonably practicable.

If the 280G Firm determines that one or more reductions are required under this
Section 6, such Payments shall be reduced in the order that would provide
Executive with the largest amount of after-tax proceeds (with such order, to the
extent permitted by Sections 280G and 409A of the Code, designated by Executive,
or otherwise determined by the 280G Firm) to the extent necessary so that no
portion thereof shall be subject to the Excise Tax, and the Company shall pay
such reduced amount to Executive. Executive shall at any time have the
unilateral right to forfeit any equity award in whole or in part.

10

--------------------------------------------------------------------------------



As a result of the uncertainty in the application of Section 280G of the Code at
the time that the 280G Firm makes its determinations under this Section 6, it is
possible that amounts will have been paid or distributed to Executive that
should not have been paid or distributed (collectively, the "Overpayments"), or
that additional amounts should be paid or distributed to Executive
(collectively, the "Underpayments"). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive, which assertion the 280G Firm believes has a high
probability of success or is otherwise based on controlling precedent or
substantial authority, that an Overpayment has been made, Executive must repay
the Overpayment to the Company, without interest; provided, however, that no
loan will be deemed to have been made and no amount will be payable by Executive
to the Company unless, and then only to the extent that, the deemed loan and
payment would either reduce the amount on which Executive is subject to tax
under Section 4999 of the Code or generate a refund of tax imposed under Section
4999 of the Code. If the 280G Firm determines, based upon controlling precedent
or substantial authority, that an Underpayment has occurred, the 280G Firm will
notify Executive and the Company of that determination, and the Company will
promptly pay the amount of that Underpayment to Executive without interest.

The Company and Executive will provide the 280G Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 6. For purposes of making the calculations required by this Section
6, the 280G Firm may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code.

7.     Confidential Information.

Executive recognizes and acknowledges that: (i) in the course of Executive's
employment by the Company it will be necessary for Executive to acquire
information which could include, in whole or in part, information concerning the
Company's sales, sales volume, sales methods, sales proposals, customers and
prospective customers, identity of customers and prospective customers, identity
of key purchasing personnel in the employ of customers and prospective
customers, amount or kind of customers' purchases from the Company, the
Company's sources of supply, computer programs, system documentation, special
hardware, product hardware, related software development, manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or
other confidential or proprietary information belonging to the Company or
relating to the Company's affairs (collectively referred to herein as the
"Confidential Information"); (ii) the Confidential Information is the property
of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company's good will and to the maintenance of the Company's competitive
position that the Confidential Information be kept secret and that Executive not
disclose the Confidential Information to others or use the Confidential
Information to Executive's own advantage or the advantage of others.

11

--------------------------------------------------------------------------------



8.     Confidentiality, Non-Compete, Non-Solicit and Related Covenants.

Except as provided in Section 8(g), Executive agrees to hold and safeguard the
Confidential Information in trust for the Company, its successors and assigns
and agrees that he shall not, without the prior written consent of the Company,
disclose or make available to anyone for use outside the Company at any time,
either during his employment by the Company or subsequent to the termination of
his employment by the Company for any reason, including without limitation
termination by the Company in a termination for Cause or otherwise, any of the
Confidential Information, whether or not developed by Executive, except as
required in the performance of Executive's duties to the Company. The Company
and Executive acknowledge that, notwithstanding anything to the contrary
contained in this Agreement, pursuant to 18 USC 1833(b), an individual may not
be held liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. The Company and Executive further acknowledge that an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and the individual does not disclose the
trade secret except pursuant to court order.

Upon the termination of Executive's employment by the Company or by Executive
for any reason, including without limitation termination by the Company in a
termination for Cause or otherwise, Executive shall promptly deliver to the
Company all originals and copies of correspondence, drawings, blueprints,
financial and business records, marketing and publicity materials, manuals,
letters, notes, notebooks, laptops, reports, flow-charts, programs, proposals
and any documents concerning the Company's customers or concerning products or
processes used by the Company and, without limiting the foregoing, shall
promptly deliver to the Company any and all other documents or materials
containing or constituting Confidential Information.

Upon termination of Executive's employment by the Company or by Executive for
any reason, including without limitation termination by the Company in a
termination for Cause or otherwise, Executive agrees that for a period of one
(1) year after such termination of employment hereunder, Executive shall not
directly or indirectly on behalf of any individual or entity, other than the
Company or its subsidiaries or affiliates,  perform services in any capacity
(whether as an owner, employee, partner, independent contractor or otherwise)
with  any Competitive Business.  For purposes of this Agreement, "Competitive
Business" means any business that sells, markets, develops, distributes or
manufactures products in the areas of acute treatment of migraine attacks with
branded triptan-based medication and management of chronic pain with branded
extended-release hydrocodone.  Notwithstanding the foregoing, this Section 8(c)
shall not prohibit Executive from (i) becoming employed by an entity if a
parent, subsidiary or affiliate of such entity is engaged (or becomes engaged)
in a Competitive Business, so long as (A) Executive is not employed by,
consulting with or otherwise engaged in any manner with the business unit
engaged in the Competitive Business and (B) Executive is not otherwise involved
in the

12

--------------------------------------------------------------------------------



offering of products or services that are competitive to the Competitive
Business or (ii) providing investment banking services to any Competitive
Business in other than an employee capacity.  In the event that the provisions
of this Section 8(c) should ever be adjudicated to exceed the time, geographic,
services, scope or other limitations permitted by applicable law in any
pertinent jurisdictions, then such provisions shall be deemed reformed in any
such jurisdiction to the maximum time, geographic, services, scope or other
limitations permitted by applicable law. 

Upon termination of Executive's employment by the Company or by Executive for
any reason, including without limitation termination by the Company in a
termination for Cause or otherwise, Executive agrees that for a period of one
(1) year after such termination of employment hereunder, Executive shall not,
directly or indirectly, solicit for hire, attempt to hire, encourage or
recommend for hire, or be involved in the hiring or employment of any individual
who is a Company employee or exclusive agent, consultant, or representative at
the time of Executive's termination of employment or was so employed or engaged
at any time within six (6) months prior to Executive's last day of employment at
the Company nor interfere with the Company's relationship with an independent
contractor.  The foregoing shall not be violated by general advertising not
targeted at Company employees or by serving as a reference upon request to an
entity with which Executive is not affiliated. 

During the Term and thereafter, Executive agrees not to and the Company agrees
not to and to cause its Board and Section 16 reporting officers not to, utter,
publish, or communicate, or cause the utterance, publication or communication of
any defamatory, disparaging, or untrue, inaccurate, or misleading statements or
opinions intended to cause the other to be held in lower regard. The foregoing
shall not be violated by testimony in response to legal processes, statements
made in good faith performance of duties to the Company, normal competitive type
statements or rebuttal of false or misleading statements about the Company or
Executive, as the case may be.

The parties agree that certain matters in which Executive will be involved
during the Term may necessitate Executive's cooperation in the future.
Accordingly, following the termination of Executive's employment for any reason,
to the extent reasonably requested by the Board and subject to Executive's
professional commitments, Executive shall cooperate with the Company in
connection with matters arising out of Executive's service to the Company;
provided that, the Company shall make reasonable efforts to minimize disruption
of Executive's other activities. The Company shall pay Executive a reasonable
per diem and reimburse Executive for reasonable expenses incurred in connection
with such cooperation.

Nothing in this Agreement, including Sections 8(a) - 8(f) above, restricts or
prohibits Executive from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation.

13

--------------------------------------------------------------------------------



9.     Injunctive and other relief.

In the event of a breach by Executive of the terms of this Agreement, the
Company shall be entitled, if it shall so elect, to institute legal proceedings
to obtain damages for any such breach, or to enforce the specific performance of
this Agreement by Executive and to enjoin Executive from any further violation
of this Agreement and to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. Executive acknowledges,
however, that the remedies at law for any breach by him of the provisions of
this Agreement may be inadequate and that the Company shall be entitled to
injunctive relief against him in the event of any breach whether or not the
Company may also be entitled to recover damages hereunder.

It is the intention of the parties that the provisions of Section 8 hereof shall
be enforceable to the fullest extent permissible under applicable law, but that
the unenforceability (or modification to conform to such law) of any provision
or provisions hereof shall not render unenforceable, or impair, the remainder
thereof. If any provision or provisions hereof shall be deemed invalid or
unenforceable, either in whole or in part, this Agreement shall be deemed
amended to delete or modify, as necessary, the offending provision or provisions
and to alter the bounds thereof in order to render it valid and enforceable.

10.     Clawback/Recoupment. Notwithstanding any other provision in this
Agreement to the contrary, to the extent the Company adopts a "clawback" or
recoupment policy (i) that is applicable to all senior executives of the Company
or (ii) in order to comply with applicable law, rule, or regulation, Executive
acknowledges that the Company may require that any incentive compensation
payable to Executive pursuant to this Agreement or any other agreement or
arrangement, in each such case, the payment of which is based on the level of
achievement of financial performance goals, may be subject to such policy;
provided that any mandatory repayment by Executive to the Company under such
policy will be limited to the excess of the compensation that is paid to
Executive as a result of the accounting restatement, unless otherwise required
by applicable law, rule or regulation.

11.     Attorneys' Fees. In the event that any suit, action or arbitration
proceeding is instituted under or in relation to this Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing or defending any right of such prevailing
party under or with respect to this Agreement, including without limitation,
such reasonable fees and expenses of attorneys and accountants (which shall
include, without limitation, all fees, costs and expenses of appeals). All costs
of arbitration, including the fees and expenses of the arbitrator, shall be
borne by such losing party.

12.     Arbitration. Except as excluded below, any legal or equitable claim or
controversy arising out of or relating to this Agreement, including but not
limited to Executive's employment by the Company or the termination of that
employment (whether by

14

--------------------------------------------------------------------------------



Executive or the Company), shall be settled exclusively by binding arbitration
in the Borough of Manhattan, City of New York, State of New York (or the
regional office of AAA located in the Borough of Manhattan, City of New York,
State of New York) before a single arbitrator, conducted in accordance with the
Federal Arbitration Act and the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association ("AAA") which are then in
effect (the "Rules"). A party seeking arbitration must: (i) deliver a written
demand for arbitration and the applicable filing fee to the regional office of
AAA located in the Borough of Manhattan, City of New York, State of New York and
(ii) on the same day, send a copy of that demand to the other party. In
accordance with the Rules, the demand must describe all claims the party seeks
to arbitrate, and must be received by the AAA and the other party within the
applicable statute of limitations governing that claim, or the party seeking
arbitration will be barred from pursuing that claim. All aspects of the
arbitration process, including the demand for arbitration, the hearing, and the
record of the proceeding, shall be confidential and shall not be open to or
disclosed to any third party or the public. Notwithstanding the foregoing, this
agreement to arbitrate shall not apply to or cover (x) any claim by Executive
for workers' compensation benefits or unemployment compensation benefits, (y)
claims by Executive relating to employee benefits under any of the Company's
insurance, disability, or retirement plans to the extent they must be raised
with the administrator of the relevant plan pursuant to the terms of that plan
and (z) any claim by the Company for injunctive or equitable relief, including
without limitation claims that Executive has violated any part of Section 8 of
this Agreement, or involving intellectual property, unfair competition, or trade
secrets.

13.     Governing Law.

This Agreement shall be construed and enforced under and be governed in all
respects by the laws of the State of New Jersey without regard to the conflict
of laws principles thereof. For the purposes of any claim or cause of action in
any legal proceeding initiated over any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby that is not
subject to arbitration pursuant to Section 12 above, such claim or cause of
action shall be initiated in any federal or state court located within the
County of Morris, State of New Jersey, and the parties further agree that venue
for all such matters shall lie exclusively in those courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection that they may now or hereafter have, including, without limitation,
any claim of forum non conveniens, to venue and any objection to personal
jurisdiction or venue in such jurisdiction in the courts located in the County
of Morris, State of New Jersey. The parties agree that a judgment in any such
dispute may be enforced in other jurisdictions by proceedings on the judgment or
in any other manner provided by law.

14.     Amendments, waivers, etc.

No amendment of any provision of this Agreement, and no postponement or waiver
of any such provision or of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless such amendment, postponement or waiver is in writing and signed by or on
behalf of the Company and Executive. No such amendment, postponement or waiver
shall be deemed to extend to any prior or subsequent

15

--------------------------------------------------------------------------------



matter, whether or not similar to the subject matter of such amendment,
postponement or waiver. No failure or delay on the part of the Company or
Executive in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

15.     Assignment.

The rights and duties of the Company under this Agreement may be transferred to,
and shall be binding upon, any person or company which acquires or is a
successor to the Company, its business or a significant portion of the assets of
the Company by merger, purchase or otherwise, and the Company shall require any
such acquirer or successor by agreement in form and substance reasonably
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company, as the
case may be, would be required to perform if no such acquisition or succession
had taken place. Regardless of whether such agreement is executed, this
Agreement shall be binding upon any acquirer or successor in accordance with the
operation of law and such acquirer or successor shall be deemed the "Company",
as the case may be, for purposes of this Agreement. Except as otherwise provided
in this Section 15, neither the Company nor Executive may transfer any of their
respective rights and duties hereunder except with the written consent of the
other party hereto.

16.     Notices.

Notices and all other communications provided for in this Agreement shall be in
writing and shall be delivered personally or sent by registered or certified
mail, return receipt requested, or by overnight carrier to the parties at the
addresses set forth below (or such other addresses as specified by the parties
by like notice):

If to the Company:

Pernix Therapeutics Holdings, Inc.
10 North Park Place, Suite 201
Morristown, NJ 07960
Attn: Vice President, Human Resources

If to Executive, to such address as shall most currently appear on the records
of the Company.

17.     Severability.

The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

16

--------------------------------------------------------------------------------



18.     Interpretation, etc.

The Company and Executive have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Company and Executive and no presumption or burden of proof shall arise
favoring or disfavoring the Company or Executive because of the authorship of
any of the provisions of this Agreement. The word "including" shall mean
including without limitation. The rights and remedies expressly specified in
this Agreement are cumulative and are not exclusive of any rights or remedies
which either party would otherwise have. The Section headings hereof are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

19     Integration; counterparts.

This Agreement constitutes the entire agreement among the parties and supersedes
any prior understandings, agreements or representations by or among the parties,
written or oral, to the extent they relate to the subject matter hereof,
including the consulting agreement between Executive and the Company, dated May
9, 2016. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

20.     Indemnification and Insurance.

The Company shall defend and hold Executive harmless to the fullest extent
permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by
Executive of services for, or action of Executive as a director, officer,
employee or consultant of the Company, or of any other person or enterprise at
the request of the Company. Expenses incurred by Executive in defending a claim,
action, suit or investigation or criminal proceeding shall be paid by the
Company as such expenses are incurred. The foregoing shall be in addition to any
indemnification rights Executive may have by law, contract, charter, by-law or
otherwise. Executive shall be covered under any director and officer liability
insurance purchased or maintained by the Company on a basis, and at levels, no
less favorable than the Company makes available to peer executives and such
coverage shall remain in effect covering Executive for the duration of the
period while Executive is employed by, or providing services to, the Company,
and for the six (6) year period after termination of such employment or service.
After the occurrence of a Change in Control, the Company shall maintain in
effect and shall provide to Executive director and officer liability insurance
coverage that is no less favorable to Executive than that coverage in effect
immediately prior to such Change in Control. This Section is intended to provide
for the indemnification of, and/or purchase of insurance policies providing for
payments of, expenses and damages incurred with respect to bona fide claims
against Executive, as a service provider, or the Company, as the service
recipient, in accordance with Treas. Reg. Section 1.409A-1(b)(10), pursuant to
which this section shall not provide for the deferral of compensation. This
Section shall be construed consistently, and limited in accordance with, the
provisions of such regulation.

17

--------------------------------------------------------------------------------



21.     Survivorship.

The respective rights and obligations of the parties under this Agreement,
including, without limitation the Company's obligations to pay and provide the
severance benefits described in Section 5(b) and 5(c) of this Agreement and the
Company's indemnification and insurance obligations under Section 20 of this
Agreement, shall survive any termination of Executive's employment to the extent
necessary to carry out the intentions of the parties under this Agreement.

 

22.     Withholding.

The Company may withhold from any benefit payment or any other payment or amount
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

23.     Section 409A.

The payments and benefits under this Agreement are intended to comply with or be
exempt from Section 409A of the Code, and the regulations and guidance
promulgated thereunder (collectively, "Section 409A") and this Agreement shall
be interpreted and construed in a manner intended to comply therewith. For
purposes of this Agreement, Executive will be considered to have experienced a
termination of employment only if Executive has a "separation from service" with
the Company and all of its controlled group members within the meaning of
Section 409A. Whether Executive has a separation from service will be determined
based on all of the facts and circumstances and in accordance with the guidance
issued under Section 409A.

Each payment under this Agreement, including each installment payment, shall be
considered a separate and distinct payment. For purposes of this Agreement, each
payment is intended to be excepted from Section 409A to the maximum extent
provided as follows: (i) each payment made within the applicable 2½ month period
specified in Treas. Reg. 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception; (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exception as specified in
Treas. Reg. 1.409A-1(b)(9)(v)(B); and (iii) to the extent payments are made as a
result of an involuntary separation, each payment that is not otherwise excepted
under the short-term deferral exception or medical benefits exception is
intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. 1.409A-1(b)(9)(iii). With respect to payments subject to Section
409A (and not excepted therefrom), if any, it is intended that each payment is
paid on a permissible distribution event and at a specified time consistent with
Section 409A. Neither the Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A. Executive shall have
no right to designate the date or any payment under this Agreement. If the sixty
(60) day period following separation from service for which severance payments
are to commence begins in one calendar year and ends in a second calendar year,
the portion of such payments that are otherwise payable in the first calendar
year will be delayed and commence to be paid in a lump sum within the remainder
of the sixty (60) day period that occurs in the second

18

--------------------------------------------------------------------------------



calendar, but only (i) with respect to the portion of such amounts that are
payable within such sixty (60) day period that constitute deferred compensation
subject to Section 409A and (ii) to the extent no additional delay is required
pursuant to Section 23(c) below.

If Executive is a "specified employee" (as that term is used in Section 409A and
regulations and other guidance issued thereunder) on the date of Executive's
separation from service, any benefits payable under this Agreement that
constitute non-qualified deferred compensation subject to Section 409A shall be
delayed until the earlier of (i) the first business day following the six-month
anniversary of the date of Executive's separation from service, or (ii) the date
of Executive's death, but only to the extent necessary to avoid the adverse tax
consequences and penalties under Section 409A. On the earlier of (x) the first
business day following the six-month anniversary of the date of Executive's
separation from service, or (y) Executive's death, the Company shall pay
Executive (or Executive's estate or beneficiaries) a lump-sum payment equal to
all payments deferred pursuant to the preceding sentence.

If any of the reimbursements or in-kind benefits provided for under this
Agreement are subject to Section 409A, the following rules shall apply: (i) in
no event shall any such reimbursement be paid after the last day of the taxable
year following the taxable year in which the expense was incurred; (ii) the
amount of such reimbursable expenses incurred, or the provision of in-kind
benefits, in one tax year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other tax year; and
(iii) the right to such reimbursement for expenses or provision of in-kind
benefits is not subject to liquidation or exchange for any other benefit.

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

PERNIX THERAPEUTICS HOLDINGS, INC.

By: /s/ Tasos Konidaris
Tasos Konidaris
Director

 

/s/ Dr. Graham G. Miao
Dr. Graham G. Miao

 

 

 

20

--------------------------------------------------------------------------------

EXHIBIT A

Release

You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
release and discharge Pernix Therapeutics Holdings, Inc. (the "Corporation"),
its parents, divisions, subsidiaries and affiliates and its and their current
and former owners, directors, officers, stockholders, insurers, benefit plans,
representatives, agents and employees, and each of their predecessors,
successors, and assigns (collectively, the "Releasees"), from any and all actual
or potential claims or liabilities of any kind or nature, including, but not
limited to, any claims arising out of or related to your employment and
separation from employment with the Corporation and any services that you
provided to the Corporation; any claims that you may have for any benefits under
the Employee Retirement Income Security Act of 1974 ("ERISA") (except for vested
ERISA benefits); any claims that you may have for discrimination, harassment or
retaliation of any kind or based upon any legally protected classification or
activity; any claims that you may have under Title VII of the Civil Rights Acts
of 1964, the Civil Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, 42 U.S.C. § 1983,
the Family Medical Leave Act and any similar state law, the Fair Credit
Reporting Act and any similar state law, the Fair Credit Reporting Act, 15
U.S.C. § 1681, et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101, et seq., the Equal Pay Act and any similar state law, the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, the New Jersey Wage Payment
Law, the New Jersey Wage and Hour Law, the New Jersey Equal Pay Act, and any
retaliation claims that you may have under the New Jersey Workers' Compensation
Law, as well as any amendments to any such laws; any claims that you may have
for any violation of any federal or state constitutions or executive orders; any
claims for wrongful or constructive discharge, violation of public policy,
breach of contract or promise (oral, written, express or implied), personal
injury not covered by workers' compensation benefits, misrepresentation,
negligence, fraud, estoppel, defamation, infliction of emotional distress,
contribution and any claims that you may have under any other federal, state or
local law, including those not specifically listed in this Release, that you,
your heirs, executors, administrators, successors, and assigns now have, ever
had or may hereafter have, whether known or unknown, suspected or unsuspected,
up to and including the date of your execution of this Release.

For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, including but not limited to performance or termination of
employment with the Corporation, except for, and notwithstanding anything in
this Release to the contrary, claims which cannot be released solely by private
agreement. This Release also excludes (i) any claims relating to any right you
may have to payments pursuant to Section 5(b) or Section 5(c), as applicable, of
the

21

--------------------------------------------------------------------------------



Employment Agreement, entered into as of November 3, 2016, by and between the
Corporation and you (the "Employment Agreement"), (ii) any Accrued Obligations
(as defined in the Employment Agreement), (iii) any entitlements to vested
equity rights, (iv) any claim for workers' compensation benefits and (v) any
rights you may have to indemnification or directors' and officers' liability
insurance under the Corporation's bylaws or certificate of incorporation,
Section 20 of the Employment Agreement, and any indemnification agreement to
which you are a party or beneficiary or applicable law, as a result of having
served as an officer, director or employee of the Corporation or any of its
affiliates. You further acknowledge and agree that you have received all leave,
compensation and reinstatement benefits to which you were entitled through the
date of your execution of this Release (other than the Accrued Obligations), and
that you were not subjected to any improper treatment, conduct or actions as a
result of a request for leave, compensation or reinstatement.

You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed with
any federal, state or local court any actions against Releasees relating to or
arising out of your employment with or separation from the Corporation.

Nothing in this Agreement restricts or prohibits you from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a government agency
or entity, including the U.S. Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the "Regulators"), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law, you
are waiving your right to receive any individual monetary relief from the
Company or any others covered by the Release resulting from such claims or
conduct, regardless of whether you or another party has filed them, and in the
event you obtain such monetary relief the Company will be entitled to an offset
for the payments made pursuant to this Agreement. This Agreement does not limit
your right to receive an award from any Regulator that provides awards for
providing information relating to a potential violation of law.

Pursuant to 18 USC § 1833(b), you understand that an individual may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Additionally, you understand that an individual suing an employer
for retaliation based on the reporting of a suspected violation of law may
disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret except pursuant to court order. Nothing in this Release is intended to
conflict

22

--------------------------------------------------------------------------------



with 18 USC § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by 18 USC § 1833(b).

You acknowledge:

 a. That you were provided [twenty-one (21) / forty-five (45)] full days during
    which to consider whether to sign this Release. If you have signed this
    Release prior to the expiration of the [21-day / 45-day] period, you have
    voluntarily elected to forego the remainder of that period.
 b. That you have carefully read and fully understand all of the terms of this
    Release[, including its Attachment A].
 c. That you understand that by signing this Release, you are waiving your
    rights under the Age Discrimination in Employment Act, as amended by the
    Older Workers Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you
    are not waiving any rights arising after the date that this Release is
    signed.
 d. That you have been given an opportunity to consult with anyone you choose,
    including an attorney, about this Release.
 e. That you understand fully the terms and effect of this Release and know of
    no claim that has not been released by this Release.
 f. That these terms are final and binding on you.
 g. That you have signed this Release voluntarily, and not in reliance on any
    representations or statements made to you by any employee or officer of the
    Corporation or any of its subsidiaries.
 h. That you have seven (7) days following your execution of this Release to
    revoke it in writing, and that this Release is not effective or enforceable
    until after this seven (7) day period has expired without revocation. If you
    wish to revoke this Release after signing it, you must provide written
    notice of your decision to revoke this Release to the Corporation, to the
    attention of the Vice President, Human Resources, Pernix Therapeutics
    Holdings, Inc., 10 North Park Place, Suite 201, Morristown, NJ 07960, by no
    later than 11:59 p.m. on the seventh calendar day after the date on which
    you have signed this Release.

23

--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

ACKNOWLEDGED AND AGREED

_______________________________________________________________________________
Dr. Graham G. Miao                                                 Date

 

 

 

 

 

24

--------------------------------------------------------------------------------

EXHIBIT B

Stock Option Award Agreement under 2009 Plan

AMENDED AND RESTATED
PERNIX THERAPEUTICS HOLDINGS, INC.
2009 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT
COVER SHEET

Pernix Therapeutics Holdings, Inc., a Maryland corporation (the "Company"),
hereby grants a nonqualified stock option to purchase shares of its common
stock, par value $0.01 per share (the "Common Stock"), to the Grantee named
below (the "Option"). Additional terms and conditions of the grant are set forth
on this Cover Sheet and in the attached Nonqualified Stock Option Agreement
(together, the "Agreement"), in the Company's Amended and Restated 2009 Stock
Incentive Plan (as further amended from time to time, the "Plan") and in your
Employment Agreement with the Company, dated as of November 3, 2016 (the
"Employment Agreement").



Grantee Name: Graham G. Miao, Ph.D.

Grant Date: November 3, 2016

Number of shares of Common Stock: 95,000

Exercise Price per share of Common Stock: $3.15

Vesting Start Date: July 26, 2016

Vesting Schedule: One-third (1/3) of the Option shall vest on each of the first,
second and third anniversaries of the Vesting Start Date, subject to your
continued service with the Company on the applicable vesting date.

Expiration Date: November 2, 2026

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, a copy of which will be provided on request.
You agree that your Employment Agreement will control in the event any provision
of this Agreement should appear to be inconsistent with your Employment
Agreement. You further acknowledge that you have carefully reviewed the Plan,
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the Plan.

 

Grantee:

 

 

Date:

 November 3, 2016

 

 

Graham G. Miao, Ph.D.

 

 

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 November 3, 2016

 

 

Tasos Konidaris

Director

 

 

 

 

 

 

Attachment

This is not a share certificate or a negotiable instrument

.



--------------------------------------------------------------------------------

AMENDED AND RESTATED
PERNIX THERAPEUTICS HOLDINGS, INC.


2009 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

Nonqualified Stock Option

This Agreement evidences the grant of an Option exercisable for the number of
shares of Common Stock set forth on the Cover Sheet of this Agreement and
subject to the vesting and other terms and conditions set forth in this
Agreement and in the Plan. The Option is not intended to be an incentive stock
option under Section 422 of the Code and will be interpreted accordingly.

Vesting

The Option will vest in accordance with the Vesting Schedule set forth on the
Cover Sheet, subject to your continued service through each vesting date. You
may not vest in more than the number of Options set forth on the Cover Sheet of
this Agreement.

Unless the termination of your service triggers accelerated vesting or other
treatment of your Options pursuant to the terms of this Agreement or your
Employment Agreement, you will immediately and automatically forfeit to the
Company all of your unvested Options in the event your service terminates for
any reason not addressed in this Agreement or your Employment Agreement.

 

Notwithstanding the Vesting Schedule set forth on the Cover Sheet, if your
service is terminated by the Company without Cause (other than as a result of
your death or Disability), on account of non-renewal of your Employment
Agreement by the Company or if you resign with Good Reason (as each such term is
defined below), your Option will become 100% vested upon such termination of
service. For all purposes of this Agreement, the terms "Cause", "Good Reason"
and "Disability" shall have the meanings set forth in your Employment Agreement.

 

Change of Control

In the event of a Change of Control, your Option will be treated in the manner
so provided in Section 12.10 of the Plan.

Expiration of Option

In all events, the Option will expire on the Expiration Date set forth on the
Cover Sheet of this Agreement. The Option will expire earlier if your service
terminates, as described below.

Termination Other than for Cause or due to Death or Disability

. If your service is terminated by the Company for any reason other than for
Cause, death, or Disability, on account of non-renewal of your Employment
Agreement by the Company or due to your resignation with Good Reason, you may
exercise the vested portion of the Option, but only within the time period
ending on the six (6) month anniversary of the termination of your service.



Resignation without Good Reason

. If you resign without Good Reason, you may exercise the vested portion of the
Option, but only within the time period ending on the three (3) month
anniversary of the termination of your service.



 

2

--------------------------------------------------------------------------------



 

Termination due to Death or Disability

. If your service terminates because of your death or Disability, if you die
during the six (6)-month period after the termination of your service by the
Company for any reason (other than for Cause, death or Disability), on account
of non-renewal of your Employment Agreement by the Company or due to your
resignation with Good Reason, or if you die during the three (3)-month period
after your resignation without Good Reason, you may exercise the vested portion
of your Option, but only within the time period ending on the date that is
twelve (12) months after the termination of your service.



Termination for Cause

. If your service is terminated for Cause, the Option (including vested and
unvested portions) will immediately terminate and no longer be exercisable.

Leaves of Absence

For purposes of the Option, your service does not terminate when you go on a
bona fide employee leave of absence that the Company approves in writing if the
terms of the leave provided for continued service crediting or when continued
service crediting is required by applicable law or contract. Your service
terminates in any event when the approved leave ends unless you immediately
return to active employment. The Company, in its sole discretion, determines
which leave counts for this purpose and when your service terminates for all
purposes under the Plan.

Notice of Exercise

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Common Stock of not less than 100 shares, unless the number of
vested shares of Common Stock purchased is the total number available for
purchase under the Option, by following the procedures described in the Plan and
in this Agreement.

When you wish to exercise the Option, you must exercise in the manner required
or permitted by the Company.

If someone other than you exercises the Option after your death, then that
person must submit documentation reasonably acceptable to the Company verifying
that the person has the legal authority to exercise the Option.

Form of Payment

When you exercise the Option, you must include payment of the Exercise Price
indicated on the Cover Sheet of this Agreement for the shares of Common Stock
that you are purchasing. Payment may be made in one (or a combination) of the
following forms:

Cash, your personal check, a cashier's check, a money order, or another cash
equivalent acceptable to the Company.

By delivery of or attestation of ownership of shares of Common Stock, which
shares shall be valued for this purpose at the Fair Market Value at the time the
Option is exercised.

 

3

--------------------------------------------------------------------------------



 

By delivery of irrevocable written instructions to a broker approved by the
Company (with a copy to the Company) to immediately sell a portion of the shares
of Common Stock issuable under your Option and to deliver promptly to the
Company the amount of sale proceeds to pay the exercise price.

Through a net exercise procedure whereby you surrender your Option (or the
portion of such Option then being exercised) in exchange for that number of
shares of Common Stock with an aggregate Fair Market Value on the date of
exercise equal to the difference between the aggregate Fair Market Value of the
shares of Common Stock subject to the Option (or the portion of such Option then
being exercised) and the aggregate exercise price for all such shares of Common
Stock under the Option (or the portion thereof then being exercised).

Evidence of Issuance

The issuance of shares of Common Stock upon exercise of the Option will be
evidenced in such a manner as the Company, in its discretion, deems appropriate,
including, without limitation, book-entry, registration, or issuance of one or
more share certificates.

Withholding

You will not be allowed to exercise the Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of shares of Common Stock acquired upon exercise
of the Option. If the Company determines that any tax or withholding payment is
required relating to the exercise or sale of shares of Common Stock purchased
upon exercise of the Option under applicable laws, the Company will have the
right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any affiliate. You may elect to satisfy
this withholding obligation, in whole or in part, by delivering currently owned
shares of Common Stock or having the Company withhold shares of Common Stock, in
each case having a value equal to the minimum statutory amount required to be
withheld under federal, state and local law. The value of the shares of Common
Stock to be delivered or withheld shall be based on the Fair Market Value of the
Common Stock on the date that the amount of tax to be withheld shall be
determined ("Tax Date"), and such shares may not be subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements. Any such
election must be made prior to the Tax Date. If you are not subject to Section
16 of the 1934 Act, the Committee may disapprove of any such election, may
suspend or terminate the right to make such elections, or may provide that the
right to make such elections shall not apply to the Option.

Transferability

The Option may not be sold, pledged, hypothecated, assigned, margined or
otherwise transferred or encumbered by you in any manner except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code; or (d)(i) to Immediate Family Members
(as defined below), (ii) to a partnership in which you and/or your Immediate
Family Members, or entities in which you and/or your Immediate Family Members
are the sole owners, members or beneficiaries, as appropriate, are the sole
partners, (iii) to a limited liability company in which you and/or your
Immediate Family

 

4

--------------------------------------------------------------------------------



 

Members, or entities in which you and/or your Immediate Family Members are the
sole owners, members or beneficiaries, as appropriate, are the sole members, or
(iv) to a trust for the sole benefit of you and/or your Immediate Family
Members. "Immediate Family Members" shall be defined as your spouse and the
natural or adopted children or grandchildren of you and your spouse. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Option, or levy of attachment or similar process upon the Option not
specifically permitted herein, shall be null and void and without effect.

In the event of your termination of service, this Agreement will continue to be
applied with respect to you, following which the Option will be exercisable by
the transferee only to the extent and for the periods specified in this
Agreement.

Retention Rights

This Agreement and the grant of the Option do not give you the right to be
retained by the Company or any affiliate in any capacity. Unless otherwise
specified in any employment or other written agreement between you and the
Company or any affiliate, including your Employment Agreement, the Company and
any affiliate reserve the right to terminate your service at any time and for
any reason.

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until the shares of Common Stock have been issued upon exercise of the Option
and either a certificate evidencing the shares of Common Stock has been issued
or an appropriate entry has been made on the Company's books. No adjustments are
made for dividends, distributions, or other rights if the applicable record date
occurs before your certificate is issued or the appropriate book entry is made,
except as described in the Plan.

The Option will be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event that the Company is subject to such
corporate activity.

Applicable Law

The validity and construction of this Agreement will be governed by, and
construed and interpreted in accordance with, the laws of the State of Maryland,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.

The Plan

The text of the Plan is incorporated into this Agreement.

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan, unless otherwise referenced as being
defined in the Employment Agreement

.



This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Option. Any prior agreements, commitments, or
negotiations concerning the Option are superseded; except that the Employment
Agreement and any other written confidentiality, non-competition,
non-solicitation and/or severance agreement, or any other written agreement
between you and the Company or any affiliate, as applicable, will supersede this
Agreement with respect to its subject matter.

 

5

--------------------------------------------------------------------------------



Data Privacy

To administer the Plan, the Company may process personal data about you. This
data includes, without limitation, information provided in this Agreement and
any changes to such information, other appropriate personal and financial data
about you, including your contact information, payroll information and any other
information that the Company deems appropriate to facilitate the administration
of the Plan.

By accepting the Option, you give explicit consent to the Company to process any
such personal data.

Notice Delivery

By accepting the Option, you agree that notices may be given to you in writing
either at your home or mailing address as shown in the records of the Company or
any affiliate or by electronic transmission (including e-mail or reference to a
website or other URL) sent to you through the normal process employed by the
Company or any affiliate, as applicable, for communicating electronically with
its employees.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

 

 

6

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

EXHIBIT C

Restricted Share Unit Award Agreement under 2015 Plan

AMENDED AND RESTATED
PERNIX THERAPEUTICS HOLDINGS, INC.
2015 OMNIBUS INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT
COVER SHEET

Pernix Therapeutics Holdings, Inc., a Maryland corporation (the "Company"),
hereby grants restricted share units relating to shares of its common stock, par
value $0.01 per share (the "Common Stock"), to the Grantee named below (the
"RSU"). Additional terms and conditions of the grant are set forth on this Cover
Sheet and in the attached Restricted Share Unit Agreement (together, the
"Agreement"), in the Company's Amended and Restated 2015 Omnibus Incentive Plan
(as further amended from time to time, the "Plan") and in your Employment
Agreement with the Company, dated as of November 3, 2016 (the "Employment
Agreement").

 

Grantee Name: Graham G. Miao, Ph.D.

Grant Date: November 3, 2016

Number of Restricted Share Units: 65,500

Vesting Start Date: July 26, 2016

Vesting Schedule: One-third (1/3) of the RSUs shall vest on each of the first,
second and third anniversaries of the Vesting Start Date, subject to your
continued service with the Company on the applicable vesting date.

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan, a copy of which will be provided on request.
You agree that your Employment Agreement will control in the event any provision
of this Agreement should appear to be inconsistent with your Employment
Agreement. You further acknowledge that you have carefully reviewed the Plan,
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the Plan.

 

Grantee:

 

 

Date:

 November 3, 2016

 

 

Graham G. Miao, Ph.D.

 

 

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 November 3, 2016

 

 

Tasos Konidaris

Director

 

 

 

 

 

 

Attachment

This is not a share certificate or a negotiable instrument

.



--------------------------------------------------------------------------------



AMENDED AND RESTATED
PERNIX THERAPEUTICS HOLDINGS, INC.
2015 OMNIBUS INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

 

Restricted Share Units

This Agreement evidences an award of RSUs in the number set forth on the Cover
Sheet of this Agreement and subject to the vesting and other terms and
conditions set forth in this Agreement and in the Plan.

Vesting

The RSUs will vest in accordance with the Vesting Schedule set forth on the
Cover Sheet, subject to your continued service through each vesting date. You
may not vest in more than the number of shares of Common Stock covered by your
RSUs, as set forth on the Cover Sheet of this Agreement.

Unless the termination of your service triggers accelerated vesting or other
treatment of your RSUs pursuant to the terms of this Agreement or your
Employment Agreement, you will immediately and automatically forfeit to the
Company all of your unvested RSUs in the event your service terminates for any
reason not addressed in this Agreement or your Employment Agreement.

 

Notwithstanding the Vesting Schedule set forth on the Cover Sheet, if your
service is terminated by the Company without Cause (other than as a result of
your death or Disability), on account of non-renewal of your Employment
Agreement by the Company or if you resign with Good Reason (as each such term is
defined below), your RSUs will become 100% vested upon such termination of
service. For all purposes of this Agreement, the terms "Cause", "Good Reason"
and "Disability" shall have the meanings set forth in your Employment Agreement.



Change of Control

In the event of a Change of Control, your RSUs will be treated in the manner so
provided in Section 10 of the Plan.

Leaves of Absence

For purposes of the RSUs, your service does not terminate when you go on a bona
fide employee leave of absence that the Company approves in writing if the terms
of the leave provided for continued service crediting or when continued service
crediting is required by applicable law or contract. Your service terminates in
any event when the approved leave ends unless you immediately return to active
employment. The Company, in its sole discretion, determines which leave counts
for this purpose and when your service terminates for all purposes under the
Plan.

Dividend Equivalents

Should any dividend be declared and paid with respect to the shares of Common
Stock during the period between the Grant Date and the date on which the RSUs
are delivered as shares of Common Stock, the Company shall credit to a dividend
equivalent bookkeeping account the value of such

 

--------------------------------------------------------------------------------



 

dividends that would have been paid if the outstanding RSUs at the time of the
declaration of the dividend were outstanding shares of Common Stock. At the same
time that the corresponding RSUs are converted to shares of Common Stock and
delivered to you, the Company shall pay to you a lump sum cash payment equal to
the value of the dividends credited to the dividend equivalent bookkeeping
account that correspond to such RSUs that have become vested; provided, however,
that any dividend equivalents that were credited to your dividend equivalent
bookkeeping account that are attributable to RSUs that have been forfeited shall
be forfeited and not be payable to you. No interest shall accrue on any dividend
equivalents credited to your dividend equivalent bookkeeping account.

Evidence of Issuance

The issuance of shares of Common Stock with respect to the RSUs will be
evidenced in such a manner as the Company, in its discretion, deems appropriate,
including, without limitation, book-entry, registration, or issuance of one or
more share certificates.

Delivery

Delivery of the shares of Common Stock represented by your vested RSUs shall be
made within thirty (30) days after your RSUs vest.

Withholding

You agree as a condition to this Agreement that you will make acceptable
arrangements to pay any withholding or other taxes that may be due relating to
the RSUs or the issuance of shares of Common Stock with respect to the RSUs. If
the Company determines that any tax or withholding payment is required relating
to the RSUs or the issuance of shares of Common Stock with respect to the RSUs
under applicable laws, the Company will have the right to require such payments
from you, or withhold such amounts from other payments due to you from the
Company or any affiliate. You may elect to satisfy this withholding obligation,
in whole or in part, by delivering currently owned shares of Common Stock or
having the Company withhold shares of Common Stock, in each case having a value
equal to the minimum statutory amount required to be withheld under federal,
state and local law. The value of the shares of Common Stock to be delivered or
withheld shall be based on the Market Price of the Common Stock on the date that
the amount of tax to be withheld shall be determined ("Tax Date"), and such
shares may not be subject to any repurchase, forfeiture, unfulfilled vesting, or
other similar requirements. Any such election must be made prior to the Tax
Date. If you are not subject to Section 16 of the 1934 Act, the Committee may
disapprove of any such election, may suspend or terminate the right to make such
elections, or may provide that the right to make such elections shall not apply
to the RSUs.

Transferability

 

The RSUs may not be sold, pledged, hypothecated, assigned, margined or otherwise
transferred or encumbered by you in any manner except: (a) by will; (b) by the
laws of descent and distribution; or (c) pursuant to a domestic relations order,
as defined in the Code.

Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the RSUs, or levy of attachment or similar process upon the RSUs not
specifically permitted herein, shall be null and void and without effect.

--------------------------------------------------------------------------------



Retention Rights

This Agreement and the RSUs evidenced by this Agreement do not give you the
right to be retained by the Company or any affiliate in any capacity. Unless
otherwise specified in any employment or other written agreement between you and
the Company or any affiliate, including your Employment Agreement, the Company
and any affiliate reserve the right to terminate your service at any time and
for any reason.

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until the shares of Common Stock have been issued and either a certificate
evidencing the shares of Common Stock has been issued or an appropriate entry
has been made on the Company's books. No adjustments are made for dividends,
distributions, or other rights if the applicable record date occurs before your
certificate is issued or the appropriate book entry is made, except as described
in the Plan.

The RSUs will be subject to the terms of any applicable agreement of merger,
liquidation, or reorganization in the event that the Company is subject to such
corporate activity.

Applicable Law

The validity and construction of this Agreement will be governed by, and
construed and interpreted in accordance with, the laws of the State of Maryland,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive laws
of any other jurisdiction.

The Plan

The text of the Plan is incorporated into this Agreement.

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan, unless otherwise referenced as being
defined in the Employment Agreement

.



This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the RSUs. Any prior agreements, commitments, or
negotiations concerning the RSUs are superseded; except that the Employment
Agreement and any other written confidentiality, non-competition,
non-solicitation, and/or severance agreement, or any other written agreement
between you and the Company or any affiliate, as applicable, will supersede this
Agreement with respect to its subject matter.

Data Privacy

To administer the Plan, the Company may process personal data about you. This
data includes, without limitation, information provided in this Agreement and
any changes to such information, other appropriate personal and financial data
about you, including your contact information, payroll information and any other
information that the Company deems appropriate to facilitate the administration
of the Plan.

By accepting the RSUs, you give explicit consent to the Company to process any
such personal data.

--------------------------------------------------------------------------------



Code Section 409A

The grant of your RSUs under this Agreement is intended to comply with Section
409A of the Code ("Section 409A") to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Section 409A. Notwithstanding anything
to the contrary in this Agreement, the Company is not making any representation
hereunder as to the particular tax treatment of the RSUs.

To the extent that the RSUs constitute "deferred compensation" under Section
409A, a termination of service occurs only upon an event that would be a
"separation from service" within the meaning of Section 409A. If, at the time of
your separation from service, (i) you are a "specified employee" within the
meaning of Section 409A, and (ii) the Company makes a good faith determination
that an amount payable on account of your separation from service constitutes
deferred compensation (within the meaning of Section 409A), the payment of which
is required to be delayed pursuant to the six (6)-month delay rule set forth in
Section 409A to avoid taxes or penalties under Section 409A (the "Delay
Period"), then the Company will not pay such amount on the otherwise scheduled
payment date but will instead pay it in a lump sum on the first business day
after the Delay Period (or upon your death, if earlier), without interest. Each
installment of RSUs that vest under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

Disclaimer of Rights

The grant of RSUs under this Agreement will in no way be interpreted to require
the Company to transfer any amounts to a third-party trustee or otherwise hold
any amounts in trust or escrow for payment to you. You will have no rights under
this Agreement or the Plan other than those of a general unsecured creditor of
the Company. RSUs represent unfunded and unsecured obligations of the Company,
subject to the terms and conditions of the Plan and this Agreement.

Notice Delivery

By accepting the RSUs, you agree that notices may be given to you in writing
either at your home or mailing address as shown in the records of the Company or
any affiliate or by electronic transmission (including e-mail or reference to a
website or other URL) sent to you through the normal process employed by the
Company or any affiliate, as applicable, for communicating electronically with
its employees.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

--------------------------------------------------------------------------------

 